                                                                                              .
                                                                                             ------ I
                                                                                                      '




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
ROBERT NAZARIO,
                                          Plaintiff,                   15 CIVIL 2892 (PGG)

                 -against-                                                JUDGMENT

CHRISTOPHER MILLER,
                                          Defendant.
--------------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 10, 2020, Judge Netbum's R & R is adopted in its

entirety, and Nazario's petition is denied; because Nazario has not made a substantial showing of

the denial of a constitutional right, no certificate of appealability will not issue under 28 U.S.C. §

2253(c)(l)(A);; the Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore in forma pauperis is denied for the purpose of an

appeal; accordingly, this case is closed.

DATED: New York, New York
       January 22, 2020


                                                                      RUBY J. KRAJICK
                                                                                                  /
                                                              BY:




                                                                    THIS DOCUMENT \VAS EN 1=.R D
                                                                    ON THE DOCKET ON   ~ 22-J)tJ '2o
